Citation Nr: 1801277	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-03 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II. 


ORDER

The appeal is dismissed without prejudice.


FINDING OF FACT

The Board noted that the Veteran died in October 2017, based on a Social Security Administration (SSA) inquiry.






CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.1302 (2017).


WITNESS AT HEARING ON APPEAL

Veteran


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran provided honorable active service in the United States Army from June 1972 to May 1974, and from August 1974 to September 1992. 

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the case now rests with the RO in Baltimore, Maryland.

The Veteran testified before a Veterans Law Judge (VLJ) at a hearing in June 2013.  A transcript of that hearing is of record.

This case was previously before the Board in January 2015.  One of the issues, entitlement to service connection for diabetes mellitus, was reopened on the basis of new and material evidence being received, and was remanded to further development.  The issue of entitlement to service connection for sleep apnea was denied by the Board.  The Veteran did not appeal that issue to the Court of Veterans Appeals (Court), and the Board's decision became final.  As such, this issue is not currently in appeal status and is not before the Board.  


Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants'' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34   (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.            38 C.F.R. § 20.1106 (2017).





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	A. Lech

Copy mailed to:   Veterans of Foreign Wars of the United States		




 




Department of Veterans Affairs


